SAYRE, J.
Epitomized Opinion
Wilkes was tried and convicted before a justice of the peace for having possession of property designed for the manufacture of liquors, intended for use in violation of law. Without applying for leave to file a petition to the Common Pleas, he made applications directly to the Court of Appeals.
The Court of Appeals held:
Article 4, sec. 6 of the Constitution provides, “Court of Appeals shall review, affirm, modify, or reverse judgments of courts of record in their particular district”. In Heinenger v. Davis, Mayor, 96 OS. 205, it was held *60that the distinction between courts of record and inferior courts was that the former have, under certain circumstances, the authority' to fine and imprison for contempt, while the latter have not.
Attorneys—Woolley & Rowland, for Wilkes; W. B. Bartels, for State.
The Statute gives a justice of the peace authority to fine and imprison for contempt, in certain cases; the evolution of the question resolves itself into the solution that a court of a justice of the peace is a court of record; and application for leave to file petition in error was upheld.
To return to the original section, Wilkes was found properly convicted and judgment was affirmed.